FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE VALENCIA-LOPEZ,                             No. 08-71335

               Petitioner,                       Agency No. A079-580-333

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Jose Valencia-Lopez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying as untimely Valencia-

Lopez’s motion to reopen because it was filed more than 90 days after the BIA’s

final removal order, see 8 C.F.R. § 1003.2(c)(2), and Valencia-Lopez did not show

he acted with the due diligence required for equitable tolling, see Singh v.

Gonzales, 491 F.3d 1090, 1096-97 (9th Cir. 2007).

      In light of our disposition, we need not reach Valencia-Lopez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                   08-71335